 1

 2

 3

 4

 5

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GUILLERNO TRUJILLO CRUZ,                          No. 2:19-CV-1304-KJM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    E. WHITE,
15                       Defendant.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to 42

18   U.S.C. § 1983. Pending before the court is plaintiff’s motion to compel discovery (ECF No. 4).

19                  In his motion, plaintiff asks the Clerk of the Court to compel discovery. This

20   request will be denied for two reasons. First, the Clerk of the Court cannot compel discovery.

21   Second, discovery is premature because the court has not yet determined the complaint is

22   appropriate for service.

23                  Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion to compel (ECF

24   NO. 4) is denied.

25

26   Dated: August 22, 2019
                                                            ____________________________________
27                                                          DENNIS M. COTA
28                                                          UNITED STATES MAGISTRATE JUDGE
                                                        1
